DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Application No. 1701027.3, filed in The United Kingdom on 20 January 2017 has been received. 

Election of Species
Applicant's election with traverse of Species A, claims 25-29, 32, and 35-42 in the reply filed on 22 February 2022 is acknowledged. The traversal is on the ground(s) that the UK IPO did not consider Nishtala as being relevant to novelty (remarks p. 1). This is not found persuasive because although previous search histories may be reviewed for guidance, the cited references must be considered separately for each case. 
Applicant submits that the Examiner does not seem to have acknowledged the final recitation of claim 25 which specifies “wherein at least part of the balloon is in the form of an elongate tube” (remarks p. 2). Examiner responds that Nishtala further discloses that at least part of the balloon is in the form of an elongate tube (¶ [0034], The bladder inflatable element 40, which in one embodiment is made of an elastomeric material, is shaped similarly to the catheter tip 30 and is positioned therearound). In Fig. 
The requirement is still deemed proper and is therefore made final. Claims 30, 31, 33, 34, 43 and 44 are withdrawn and claims 25-29, 32, and 35-42 are examined on their merits. 

Claim Objections
In claim 42, the language “… by a mechanical fixing clamping the balloon …” should be revised to avoid awkward language. 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 calls for “…wherein: the balloon is in its uninflated state; the tube has lateral edges …” This language does not provide sufficient antecedent basis for the “uninflated state” and also implies that the balloon is always in an uninflated state. Examiner suggests to specify whether the claim describes a specific state of the balloon with language such as: 
“… wherein: when the balloon is in [[its]] an uninflated state…” or
“… wherein: the balloon [[is in its]] has an uninflated state …” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 32, 35, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala; Vasu et al. (US 20090030370 A1).
Regarding claim 25, Nishtala discloses a urinary catheter (¶ [0003], [0032], catheter 10), comprising:
a shaft having a proximal end and a distal end, the distal end terminating in a tip (¶ [0032], shaft 20); 
a drainage opening located at the distal end of the shaft and on a side of the shaft (¶ [0034], The two legs 32, 34 are spaced apart such that a slotted region or slot 31 is formed, which is in fluid communication with the central lumen 22 of the catheter shaft 20 to enable drainage of fluid); 
a balloon located at the distal end of the shaft (¶ [0032], a bladder inflatable element (e.g., balloon) 40); 
the balloon comprising first and second regions secured to the shaft (Fig. 1C, side portions of bladder inflatable element 40 are secured to shaft 20); and
an elastic-walled and/or flexible-walled conduit extending between the first and second regions, said conduit extending over the tip (Fig. 1C, a central portion of bladder inflatable element 40 extends away from shaft 20 at its distal end); 
wherein at least part of the balloon is in the form of an elongate tube (¶ [0034], The bladder inflatable element 40, which in one embodiment is made of an elastomeric material, is shaped similarly to the catheter tip 30 and is positioned therearound; ¶ [0041], In the cross-sectional views of FIGS. 6B and 6C, the elliptical shape of the catheter shaft 20 and tip 30 can be seen, which closely resembles the shape of the urethra).
Nishtala teaches all limitations of the claimed invention, but not in a single embodiment. In Fig. 2C, Nishtala depicts bladder inflatable elements 44', 45' as having a lumen that curves around the catheter tip 30. In Fig. 6C, urethral inflatable element 42 is depicted as having a continuous or complete circumference. This rejection combines features of Figs. 1B and 2B (slot 31 / 51) and Fig. 6C (urethral inflatable element 42 that forms an elongate tube). A skilled artisan would have been able to combine the various embodiments of Nishtala by forming a balloon including a portion formed as an elongate tube, and which extends around a drainage opening. The modified catheter will drain fluid from the patient’s bladder while cushioning the relatively hard tip of the drainage lumen shaft. 

Regarding claims 32, 35 and 36, Nishtala discloses a catheter wherein the catheter comprises an inflation opening located at the distal end of the shaft, the inflation opening communicating with an inflation lumen of the shaft and with the interior of the balloon (¶ [0034], inflation apertures 37, 39 to provide fluid communication between the lumens 36, 38 and the bladder inflatable element 40 positioned therearound); 
the balloon is configured such that when inflated an interior wall of the balloon bears against the tip of the catheter (¶ [0034], The bladder inflatable element 40, which in one embodiment is made of an elastomeric material, is shaped similarly to the catheter tip 30 and is positioned therearound); 
the drainage opening is located on a side of the catheter shaft and the balloon is configured such that, when inflated, regions of the exterior of the balloon are located laterally outward of that side of the catheter shaft on either side of the drainage opening (¶ [0034], The two legs 32, 34 are spaced apart such that a slotted region or slot 31 is formed; ¶ [0037], FIG. 2C illustrates another embodiment of the two lobe design, in which the bladder inflatable elements 44', 45' extend distally further on the tip 50'). 

Regarding claim 39, Nishtala teaches the invention substantially as claimed but is silent regarding a ratio of (i) the mean diameter of the catheter shaft immediately distal of the drainage opening to (ii) the distance from the most distal part of the first region to the tip of the catheter.
The ratio of the mean diameter to the first region distance is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The diameter-distance ratio can be optimized based on a desired position of the inlet opening and catheter diameter, through routine experimentation. For example, the catheter diameter must be narrow enough to fit through the patient’s urethra, and wide enough to effectively convey fluids. The overall length of the first opening must be adjusted to place it well within the bladder, while not contacting a bladder wall. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the diameter-distance ratio in order to provide a catheter that can drain fluids effectively while fitting through the urethra. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claims 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala; Vasu et al. (US 20090030370 A1) in view of Ericson; Richard E (US 3438375 A).
Regarding claims 26, 27 and 29, Nishtala lacks first and second regions located proximally of a drainage opening or first and second regions that overlap. Ericson discloses an inflatable retention catheter (col. 1, lines 10-20; col. 2, lines 70-72, FIGURES 1, 1a, 2 and 3 show a typical catheter 10 of the invention; col. 3, lines 30-35, FIGURES 4, 4a, 4b and 5, the catheter 20; col. 3, lines 55-60, FIGURES 6, 7 and 9, a double lumen catheter of the invention 35), comprising: 
a shaft having a drainage opening (col. 3, lines 30-35, drainage tube 21 with a drainage channel 31); 
a balloon including first and second regions (col. 3, lines 35-40, An inflation tube 22 is contained within the drainage tube except for a thinned C bend 25 which largely fills the end opening 24 when uninflated); 
wherein at least part of the first region and at least part of the second region are located proximally of the drainage opening (Fig. 4a, portions of inflation tube 22 are contained within the drainage tube); 
wherein the first region is at one end of the tube and the second region is at the other end of the tube (Fig. 4a, ends of thinned C bend 25 form first and second ends of an inflatable balloon); or 
wherein the first and second regions overlap (col. 4, lines 50-65, In the gap or space where the band 112 does not extend is an opening 116 through the wall of the tube 110 to the drainage channel 115). 
Ericson constructs a rounded tip balloon catheter with a reduced set of components. Ericson also prevents tissue from being drawn into a drainage opening (col. 4, lines 50-65). One would be motivated to modify Nishtala with the first and second proximally located regions of Ericson to simplify the design of a catheter. A skilled artisan would have been able to modify Nishtala with the balloon design of Ericson by substituting the customized bladder inflatable element 40 of Nishtala for the simple tubular shape of Ericson. Therefore, it would have been obvious to modify Nishtala with the proximally located regions of Ericson in order to construct a balloon catheter with fewer custom-designed components. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala; Vasu et al. (US 20090030370 A1) in view of Degen; Nicolas (US 20110295201 A1).
Regarding claim 28, Nishtala lacks a balloon that is folded so that the lateral edges are located between the outer layer and the shaft of the catheter. Degen discloses a balloon catheter (¶ [0003], [0007], [0015]), comprising: 
a shaft (¶ [0016], guide wire lumen 17 inside the body portion 2); 
a balloon (¶ [0015], [0016], balloon 1); 
wherein: the balloon is in its uninflated state (¶ [0015], FIG. 1, the balloon 1, shown in its folded state, includes a central inflatable body portion 2); 
the tube has lateral edges (¶ [0016], back-fold sections 7C, 7D); 
the balloon comprises an outer layer defining the exterior of the balloon in its uninflated state (¶ [0016], wings 7E, 7F); and 
the balloon is folded so that the lateral edges are located between the outer layer and the shaft of the catheter (¶ [0016], Moreover, the wings 7E, 7F include back-fold sections 7C, 7D extending from the free end portions 7A, 7B back to the connecting port 12 and being disposed between the wings 7E, 7F and the wall surface 3). 
Degen folds a balloon such that it applies an even pressure distribution upon expanding (¶ [0006], [0008]). One would be motivated to modify Nishtala with the folded lateral edges of Degen to uniformly expand a balloon since Nishtala calls for introducing the catheter into portions of the bladder or urethra (¶ [0040], an optional urethral inflatable element 42 … proximal to the bladder inflatable element 40). Therefore, it would have been obvious to modify Nishtala with the folded lateral edges of Degen in order to uniformly expand a balloon in a patient’s bladder. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala; Vasu et al. (US 20090030370 A1) in view of Wiita; Bruce E. et al. (US 4351342 A).
Regarding claim 37, Nishtala does not configure the balloon such that exterior regions of the balloon are located radially outward of the catheter shaft proximally of a most proximal part of the drainage opening. Wiita discloses a catheter having an inflatable balloon (col. 1, lines 5-15; col. 2, lines 10-20; col. 4, lines 10-20, catheter 20), comprising: 
a shaft (col. 4, lines 10-50, elongated tube 22); 
a drainage opening (col. 4, lines 55-60, Two oblong or elongated ports 50 are formed in the sides of tip member 32 to provide fluid communication between internal cavity 44 and the exterior of the catheter); 
a balloon located at a distal end of the shaft (col. 4, lines 20-25, balloon 28); 
wherein the balloon is configured such that, when inflated, regions of an exterior of the balloon are located radially outward of the catheter shaft proximally of a most proximal part of the drainage opening (col. 5, lines 15-25, The fluid pressure … causing balloon 28 to inflate to the configuration illustrated in FIGS. 2 and 7). 
Wiita surrounds and cushions the periphery of an inlet opening to prevent the patient's organ tissue from being suctioned into the catheter (col. 5, lines 25-40). One would be motivated to modify Nishtala with the proximal and radially outward balloon configuration of Wiita to prevent occlusion since Nishtala calls for several different balloon configurations (Figs. 2A, 2C, 3A, 3B, 4, 5A, 5B). Therefore, it would have been obvious to modify Nishtala with the proximal and radially outward balloon configuration of Wiita in order to provide another alternative balloon shape that prevents occlusion. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala; Vasu et al. (US 20090030370 A1) in view of Hopkinson; Aaron J. et al. (US 20160089254 A1).
Regarding claim 38, Nishtala is silent whether the balloon is formed of a material that has a tendency to adhere to itself. Hopkinson discloses a medical device (¶ [0002], [0024] FIG. 1 … medical device assembly 100), comprising: 
a shaft (¶ [0025], catheter 115); 
a balloon (¶ [0025], balloon 120); 
wherein the balloon is formed of a material that tends to adhere to itself (¶ [0023], a lubricant may be disposed on an inner surface of a balloon … due to the tendency of the material to stick to itself; ¶ [0038] The balloon body 222 may comprise PEBAX, Nylon, polyurethane, latex, or some other material … may have a tendency to stick to itself). 
Hopkinson selects commonly available polymers to construct a catheter balloon. One would be motivated to modify Nishtala with the balloon material of Hopkinson to choose an easily obtained material. Therefore, it would have been obvious to modify Nishtala with the balloon material of Hopkinson in order to construct the catheter from a readily available material. 

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala; Vasu et al. (US 20090030370 A1) in view of Chin; Robert et al. US 20180311483 A1, published earlier as WO 2017066773 A1).
Regarding claims 40 and 41, Nishtala is silent whether the balloon material is of uniform or non-uniform elasticity. Chin discloses a balloon catheter (¶ [0005], [0008], [0044] FIG. 1, an exemplary sliding balloon catheter 10), comprising: 
a balloon located at the distal end of a shaft (¶ [0047] Sliding balloon 20 is positioned at the distal end 12 of sliding balloon catheter 10); 
wherein the material forming the wall of the balloon is of uniform elasticity or non-uniform elasticity across its area (¶ [0046], sliding balloon 20 can have a substantially uniform material thickness. In another embodiment, sliding balloon 20 can have one or more regions of varying thickness, such that thinner regions have greater elasticity and thicker regions have less elasticity to promote directional expansion as desired). 
Chin regulates or adjusts the expanded shape of a balloon by adjusting its thickness and elasticity (¶ [0008], [0046]). One would be motivated to modify Nishtala with the uniform or non-uniform elasticity of Chin to control the shape of an expanded balloon since Nishtala calls for embodiments of balloons with different shapes (Figs. 2A, 2C, 3A, 3B, 4, 5A, 5B). Therefore, it would have been obvious to modify Nishtala with the uniform or non-uniform elasticity of Chin in order to customize the shape of an expanded balloon. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala; Vasu et al. (US 20090030370 A1) in view of Engelberg; Moshe (US 6063056 A).
Regarding claim 42, Nishtala lacks a mechanical fixing. Engelberg discloses devices for atraumatic intra operative dilatation of an intestine (col. 1, lines 15-20; col. 9, lines 1-10; col. 10, lines 15-25), comprising:
a shaft and a balloon located at the distal end of the shaft (col. 10, lines 25-30, Balloon 5 is made of a generally tubular surface of an elastic material which is mounted on a rigid tube 4);  
wherein the balloon is secured to the shaft at first and second regions by a mechanical fixing clamping the balloon to the shaft (col. 11, lines 5-10, Various means may be used to attach the ends of balloon 5 to tube 4. For example, a wire or rope … clips devices or other methods; col. 13, lines 5-15, The balloon 5 is attached to tube 4 at the ends 51, 52 of the balloon … a pair of O-rings or rubber rings 71 and 72 … to secure each end of balloon 5 to tube 4).  
Engelberg demonstrates another option for constructing a catheter and joining and elastomeric balloon to a shaft. One would be motivated to modify Nishtala with the mechanical fixing of Engelberg to select one of several obvious alternatives. Therefore, it would have been obvious to modify Nishtala with the mechanical fixing of Engelberg in order to construct a catheter with a known technique. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michiyo; Tsubooka et al.	US 20120059317 A1
Komatsu; Tomoya et al.	US 20150005866 A1
Eskaros; Sherif et al.	US 20080097300 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781